By the Court, Beardsley, J.
Here is a joint judgment against two defendants, recovered pursuant to the statutes authorizing joint suits upon the several liabilities of different parties to commercial paper. (Laws 1832, p. 489 ; Laws 1835, p. 248; 2 R. S. 352.) But the judgment being joint and entire, if erroneous as to one is so in respect to both defendants. (Bac. Abr. Error, M. 1; Aleyn’s Rep. 74; 1 Ld Raym. 600; 14 John. 417—425.) (a) Both of the defendants should therefore min in the writ. In other respects the same order is made which was granted in Higbie and others v. Comstock.
Motion granted.

 See Harman v. Brotherson, (ante, p. 537.)